Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
La sentencia dictada por la mayoría no está justificada al tomar en consideración los hechos de este caso y el de-recho aplicable. La sentencia recurrida debe ser confirmada.
¡-H
Se trata de una petición de enmienda al mapa de zoni-ficación de Corozal presentada ante la Junta de Planifica-ción (en adelante la Junta) por el Sr. Gabriel Miranda Ocasio. Interesaba la rezonificación de dos (2) solares de su propiedad localizados en la Calle 5, Núms. F-12 y F-13 de la Urbanización María del Carmen, de dicho municipio, de residencial general (R-3) a comercial central (C-3).
Cuando se presentó la petición de rezonificación, el 13 de mayo de 1992, los solares se usaban para la venta de piezas de vehículos de motor, un salón de belleza, una he-ladería, una residencia y un taller de mecánica, y los usos propuestos en la petición eran esos mismos.
La parte aquí peticionaria, la Sra. Norma Negrón Santos y algunos vecinos, se opusieron a la petición. Otros ve-cinos la favorecieron. La aquí peticionaria alegó que el sector era residencial y carecía de estacionamientos.
La Junta, luego de celebrada una vista pública, denegó la rezonificación el 30 de diciembre de 1992. Hizo constar, sin embargo, que de surgir cambios sustanciales en las *201condiciones de los solares o del sector, o de existir algún planteamiento adicional a los que ya habían sido conside-rados, se podría considerar de nuevo el caso si se sometía una nueva petición.
El 9 de julio de 1993 el señor Miranda Ocasio presentó una nueva petición ante la Junta para solicitar el cambio en la rezonificación anterior y añadir el solar F-ll a la petición.
La Junta celebró una nueva vista pública el 22 de sep-tiembre de 1993. Varios vecinos, incluyendo a la aquí peti-cionaria, se opusieron.
Del expediente administrativo de la nueva petición(1) surgen cuarenta y nueve (49) firmas con nombres y direc-ciones de los vecinos, dentro de una extensión de sesenta (60) metros cuadrados de la residencia del señor Miranda Ocasio, que endosaron el cambió de zonificación. Surge también de dicho expediente que la rezonificación solici-tada fue endosada por él Alcalde del Municipio de Corozal, Hon. Carlos Serra Vélez, por la Hon. Lysette Díaz Torres, Representante a la Cámara por el Distrito 28, y por el Cen-tro Unido de Detallistas.
La Junta autorizó la solicitud de rezonificación el 18 de noviembre de 1993.
La señora Negrón Santos, aquí peticionaria, acudió en revisión ante el Tribunal Superior, Sala de San Juan. Dicho foro dictó una sentencia el 9 de marzo de 1994 que declaró no ha lugar el recurso. Por lo cual acude ante nos la peticionaria, señora Negrón Santos, mediante una petición de certiorari, para que revisemos dichas actuaciones.(2)
*2021 — 1 HH
Es un principio jurisprudencial trillado que las conclu-siones e interpretaciones de los organismos especializados merecen gran consideración y respeto, y su revisión se li-mita a determinar si la agencia actuó arbitraria o ilegal-mente, o en forma tan irrazonable que su actuación cons-tituye un abuso de discreción. Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692, 699 (1975).
Se presume la validez y corrección de la determinación de la Junta como organismo especializado, y a quien pre-tenda impugnarla le corresponde el peso de la prueba. A.D.C.V.P. v. Tribunal Superior, 101 D.P.R. 875, 880 (1974); M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183, 188 (1984); Srio. D.A.C.O. v. J. Condominos C. Martí, 121 D.P.R. 807, 819-820 (1988); De Jesús v. Depto. Servicios Sociales, 123 D.P.R. 407, 417-418 (1989); Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496, 510-511 (1989).
En el caso Luán Investment Corp. v. Román, 125 D.P.R. 533 (1990), señalamos que, en lo que concierne al ejercicio del poder de la Junta para la reglamentación sobre la zo-nificación, la norma aplicable para intervenir con la actua-ción de la Junta es si ésta es arbitraria o caprichosa. En Luán Investment Corp. v. Román, supra, pág. 545, expre-samos:
El procedimiento para la adopción o enmienda a un mapa de zonificación es uno de naturaleza cuasi legislativa y no cuasi adjudicativa, pues contrario a la última, no adjudica una con-troversia sino que establece una reglamentación. Cabe recordar que en dicho procedimiento la Junta actúa en el ejercicio de un poder legislativo delegado. (Enfasis suplido y en el original.)
A la luz de los principios enunciados, entendemos que del expediente administrativo no hay fundamento sufi-ciente para concluir, como concluye la mayoría, que la ac-tuación de la Junta fue arbitraria y caprichosa. Veamos.
*203r — H hH HH
De entrada debemos señalar que el Plano de Inscripción Final de la Urbanización María del Carmen, que establece el uso residencial para los solares Núms. F-ll, F-12 y F-13, no puede coartar el derecho de la Junta a rezonificar terre-nos, aparte de que según dicho plano la zona donde se ubi-can los solares en cuestión se define como Uso Urbano por Consulta (U.U.C.), lo que infiere que se permiten otros usos.(3)
Igualmente, en la página veintinueve (29) del Plan de Usos de Terrenos de Corozal se señala que las áreas iden-tificadas como de usos urbanos por consulta (U.U.C.) pue-den ser dedicadas para usos variados que se permiten de acuerdo con los méritos de los proyectos y a la compatibi-lidad de éstos con los usos existentes en las áreas próximas.
Los Planos de Usos de Terrenos sólo sirven de guía para la revisión y armonización de los Mapas de Zonificación con los usos recomendados en el Plan de Usos Propuestos. Los Mapas de Zonificación son los instrumentos que verda-deramente reflejan los cambios operacionales y dinámicos que se operan. Así lo aceptan las partes en este recurso.(4)
El Plan de Usos de Terrenos del Municipio de Corozal, aprobado el 27 de enero de 1983 (en adelante Plan de Usos de Terrenos), dispone en específico que éste “servir[á] de guía para la revisión y armonización de los Mapas de Zo-nificación con los usos recomendados en el Plan de Usos Propuestos”.(5)
El Plan de Usos de Terrenos dispone, además, que “[a] fin de que los Planes de Usos de Terrenos sean suficiente-mente flexibles y dinámicos para que respondan a la pro-*204pia dinámica de desarrollo del municipio de Corozal se po-drán considerar cambios graduales en los usos de terrenos”.(6)
El referido plan establece que los cambios serán para beneficio general de la comunidad y a tono con los méritos de cada petición de rezonificación en armonía con cinco (5) criterios, a saber: (1) cuando los cambios sigan o guíen el crecimiento y desarrollo ordenado del núcleo; (2) cuando los nuevos usos sean compatibles con los existentes en el área, en especial con los usos existentes en las propiedades colindantes; (3) cuando no incremente significativamente los problemas al tránsito vehicular y peatonal o constituya barreras físicas a los impedidos; (4) cuando no creen pro-blemas sociales o efectos detrimentales al ambiente de las áreas inmediatas o próximas, y (6) cuando puedan cumplir con los requisitos sobre espacios de estacionamientos se-gún las disposiciones del Reglamento de Zonificación.(7)
El Plan de Usos de Terrenos autoriza en específico que dentro de los límites del núcleo de expansión urbana —como en el caso de autos— se permitan los cambios de zonificación de Distrito R-3 a C-l.(8)
La peticionaria no aportó ante la Junta evidencia para probar que la concesión de la rezonificación no cumplía con los seis (6) criterios antes señalados.
Como señala la recurrida, en el caso que nos ocupa, el cambio de zonificación es compatible con los usos existen-tes en el área, y el negocio que es objeto de la solicitud está ubicado frente a un centro comercial que consta de catorce (14) locales comerciales; en la periferia del centro comer-cial operan negocios que ofrecen servicios comunitarios ;(9) cuarenta y nueve (49) vecinos dentro del radio de los se-senta (60) metros cuadrados de la residencia del señor Mi*205randa Ocasio endosaron el cambio;(10) el Alcalde de Corozal endosó la rezonificaciónj11) Además, la Representante a la Cámara por el Distrito 28 endosó la propuesta al indicar que en el solar de marras hay una estructura comercial que ha estado operando por alrededor de quince (15) años; que al lado sur del local está operando un centro comercial desde hace cinco (5) años; en el área oeste opera una fá-brica de refrigeradores, y que estos locales no están a más de setenta y cinco (75) metros del negocio perteneciente al señor Miranda. (12)
Esta evidencia es más que suficiente para rebatir la con-clusión de la mayoría de que la acción de la Junta fue ar-bitraria e irrazonable.
La mayoría cita la Sec. 4.06 del Reglamento de Zonifi-cación de Puerto Rico (Reglamento de Planificación Núm. 4), Junta de Planificación, 16 de septiembre de 1992, pág. 47, la cual dispone, en lo pertinente, que “[c]uando se tra-tare de una solicitud de enmienda a una pertenencia para la cual la Junta había denegado anteriormente una solici-tud similar, será necesario que el peticionario demuestre por escrito que ha habido cambios sustanciales en las con-diciones del área o sector donde radica la petición de cam-bio, en comparación a las existentes cuando se tomó dicho acuerdo, que amerite que la Junta considere nuevamente la solicitud”.
Esta es una exigencia que se aplica al solicitante. No podemos interpretar que dicho reglamento le impida a la Junta proceder a la rezonificación si entiende que la evi-dencia ante sí lo amerita, como lo hizo en el caso de autos, a la luz de sus facultades de enmendar los mapas de zonificación.
A esos efectos, la Sec. 4.04 del Reglamento de Zonifica-ción de Puerto Rico, supra, pág. 45, dispone en específico:
*206... La Junta de Planificación preparará y adoptará los mapas de zonificación por iniciativa propia. También podrá considerar cambios a la zonificación de determinado sector o solar por pe-tición de alguna persona, funcionario u organismo.
Es evidente el poder de la Junta de preparar y adoptar los mapas de zonificación por iniciativa propia, y este poder incluye enmendar dichos mapas tanto por iniciativa propia como a petición de alguna persona, funcionario u organismo.
Por consiguiente, la Junta podía reexaminar su propia determinación anterior y conceder, a la luz de la evidencia ante su consideración, la rezonificación solicitada. Su ac-tuación no fue arbitraria y caprichosa, y no debemos inter-venir en un caso como éste, en el cual se ejerce una facul-tad cuasi legislativa, con la determinación de la Junta. Disentimos.

(1) Petición Núm. 93-40-0515-JPZ; Apéndice 7, pág. 94.


(3) Apéndice 5, Exhibit 5, pág. 63.


(4) Ver Petición de certiorari, pág. 9, y Escrito en oposición a petición de certio-rari, pág. 2.


(5) Apéndice 5, pág. 59.


(6) íd.


(7) íd.


(8) íd., pág. 60.


(9) Apéndice 6, pág. 75.


(10) Apéndice 5, pág. 55.


(11) Apéndice 4, pág. 39.


(12) Apéndice 4, pág. 41.